CLARY, District Judge.
Findings of Fact
I. The plaintiff, James Spencer, was employed by the defendant, Viking Yarn Mills, Inc., from October 19, 1948, to January 19, 1949. His wage was $-10 per week for a work week consisting of 7 days a week, 12 hours a day.
2. The defendant, Viking Yam Mills, Inc., is engaged in Interstate Commerce, and the employment of the plaintiff as a fireman and watchman was in Interstate Commerce.
3. The plaintiff worked 44 hours a week overtime during each week of his employment, within the meaning of the Fair Labor Standards Act of 1938, as amended, 29 U.S.C.A. § 201 et seq.
4. Defendant’s failure to pay overtime compensation during the period in question was in good faith and with reasonable ground to believe that its act was not in violation of the Fair Labor Standards Act of 1938, as amended.
5. The plaintiff is entitled to compensation for overtime employment in the amount of $10.56 a week from October 19, 1948, to January 19, 1949, a total of 13% weeks.
Conclusions of Law
1. The plaintiff, James Spencer, is entitled to basic damages under the Fail-Labor Standards Act of 1938, as amended, in the amount of $140.34.
2. Under all the facts and circumstances, plaintiff is entitled to .the further sum of $70.17, representing one-half of the sum of the basic damages, as liquidated damages, pursuant to the provisions of 29 U.S.C.A. § 260.
3. Counsel fee in the sum of $100 is awarded to plaintiff’s attorney.